Title: 31 Saturday.
From: Adams, John
To: 


       A rainy forenoon. Dined at Mr. Paines. A fair afternoon. The Nature and Essence of the material World is not less conceal’d from our knowledge than the Nature and Essence of God. We see our selves surrounded on all sides with a vast expanse of Heavens, and we feel our selves astonished at the Grandeur, the blazing Pomp of those Starrs with which it is adorned. The Birds fly over our Heads and our fellow animals Labour and sport around us, the Trees wave and murmur in the Winds, the Clouds float and shine on high, the surging billows rise in the Sea, and Ships break through the Tempest. Here rises a spacious City, and yonder is spread out an extensive Plain. These Objects are so common and familiar, that we think our selves fully Acquainted with them; but these are only Effects and Properties, the substance from whence they flow is hid from us in impenetrable Obscurity.
       God is said to be self existent, and that therefore he may have existed from Eternity, and throughout Immensity. God exists by an absolute Necessity in his own Nature. That is, it implies a Contradiction to suppose him not to exist. To ask what this Necessity is, is as if you should ask what the Necessity of the Equality between twice 2 and 4, is. Twice 2 are necessarily in their own nature equal to 4, not only here but in every Point of Space, not only now, but in every Point of Duration. In the same manner God necessarily exists not only here but throughout unlimited Space, not only now but throughout all Duration, past, and future.
       
       We observe, in the animate and in the inanimate Creation, a surprizing Diversity, and a surprizing Uniformity. Of inanimate Substances, there is a great variety, from the Pebble in the Streets, quite up to the Vegetables in the Forrest. Of animals there is no less a Variety of Species from the Animalculs that escape our naked sight, quite through the intermediate Kinds up to Elephants, Horses, men. Yet notwithstanding this Variety, there is, from the highest Species of animals upon this Globe which is generally thought to be Man, a regular and uniform Subordination of one Tribe to another down to the apparently insignificant animalcules in pepper Water, and the same Subordination continues quite through the Vegetable Kingdom. And it is worth observing that each Species regularly and uniformly preserve all their essential and peculiar properties, without partaking of the peculiar Properties of others. We dont see Chickens hatched with fins to swim, nor Fishes spawned with wings to fly. We dont see a Colt folded foaled with Claws like a Bird, nor men with the Cloathing or Armour which his Reason renders him capable of procuring for himself. Every Species has its distinguishing Properties, and every Individual that is born has all those Properties without any of the distinguishing Properties of another Species. What now can preserve this prodigious Variety of Species’s and this inflexible Uniformity among the Individuals, but the continual and vigilant Providence of God.
      